               3:16-cv-03298-SEM-TSH # 123   Page 1 of 12
                                                                              E-FILED
                                                Wednesday, 31 March, 2021 09:37:14 AM
                                                         Clerk, U.S. District Court, ILCD

          IN THE UNITED STATES DISTRICT COURT
          FOR THE CENTRAL DISTRICT OF ILLINOIS
                  SPRINGFIELD DIVISION

WESTFIELD INSURANCE                  )
COMPANY,                             )
                                     )
          Plaintiff,                 )
                                     )
     v.                              )       No. 16-cv-3298
                                     )
INDEMNITY INSURANCE                  )
COMPANY OF                           )
NORTH AMERICA, et al.,               )
                                     )
          Defendants.                )
                                     )
                                     )
INDEMNITY INSURANCE                  )
COMPANY OF                           )
NORTH AMERICA,                       )
                                     )
          Plaintiff,                 )
                                     )
     v.                              )       No. 14-cv-3040
                                     )
HOLLIS SHAFER et al.,                )
                                     )
          Defendants.                )

                             OPINION

SUE E. MYERSCOUGH, U.S. DISTRICT JUDGE:

     Pending before the Court is Defendant/Counter-Plaintiff Star

Insurance Company’s (Star) Submission Concerning the Paule

Camazine Firm’s Involvement in the Underlying Marsh Litigation
                            Page 1 of 12
                     3:16-cv-03298-SEM-TSH # 123            Page 2 of 12




(Case No. 16-3298 d/e 120) (Star Supplemental Filing 120).1 Star

and Westfield Insurance Company (Westfield) paid the costs to

defend the defendants (Underlying Defendants) in an underlying

action Alvin Marsh, et al. v. Brian R. Bradshaw, et al., Scott

County, Illinois Case No. 2010-L-3 (Underlying Action or Marsh

Litigation). Westfield and Star agreed to share the costs of

defending the Underlying Action equally. The Underlying

Defendants prevailed in the Underlying Action. See Opinion

entered October 28, 2019 (Case No. 16-3298 d/e 111, Case No. 14-

3040 d/e 121) (Summary Judgment Opinion), at 25-26.

       Star and Westfield now seek reimbursement from Indemnity

Insurance Company of North America (Indemnity) for the defense

costs in the Underlying Action. This Court has determined that

Indemnity is obligated to pay a pro rata one-third share of the

defense costs to Star and Westfield, plus prejudgment interest at 5

percent per annum from December 17, 2013 to date of judgment.

Opinion entered October 28, 2019 (Case No. 16-3298 d/e 111, Case

No. 14-3040 d/e 121) (Summary Judgment Opinion), at 63-64.


1 Star filed the Star Submission only in Case No. 16-3298. Most filings cited in this Opinion
were filed in both of the cases that were consolidated through the dispositive motion phase of
the cases, Case Nos. 14-3040 and 16-3298.
                                       Page 2 of 12
                     3:16-cv-03298-SEM-TSH # 123          Page 3 of 12




       The Court directed the parties to meet, confer, and submit an

agreed calculation of the fees and costs paid by Westfield and Star

to defend the Underlying Action, the pro rata share owed by

Indemnity to Westfield and Star, and the appropriate amount of

prejudgment interest. If the parties could not agree, the Court

directed the parties to file their own calculations. The Court would

then resolve the dispute and enter final judgment. Id. at 64-65.

       Indemnity and Westfield agreed that Westfield paid

$1,290,443.44 in defense costs for the Underlying Action. They

agreed that according to the Summary Judgment Opinion,

Indemnity’s pro rata share of Westfield’s defense costs was

$430,145.31, the prejudgment interest through October 28, 2019

was $105,320.91, and Indemnity’s total obligation to Westfield

pursuant to the Summary Judgment Opinion was $535,466.22 as

of October 28, 2019. Agreed Calculation Regarding Fees and Costs

Pursuant to Opinion Dated October 28, 2019 (Case No. 16-3298

d/e 113, Case No. 14-3040 d/e 123), at 2.2



2By the Court’s calculation, one-third of $1,290,443.44 is $430,147.81. The Court, however,
adopts the $430,145.31 figure to which Westfield and Indemnity agreed. Further, Indemnity
and Westfield’s agreement on these amounts does not waive or forfeit either party’s right to
appeal the Summary Judgment Opinion.
                                      Page 3 of 12
                3:16-cv-03298-SEM-TSH # 123   Page 4 of 12




     Star and Indemnity did not agree to the amount of Indemnity’s

pro rata share of its defense costs and accrued prejudgment

interest. Pursuant to this Court’s instructions, Star filed its own

calculations. Defendant/Counter-Plaintiff Star Insurance

Company’s Submission of Damage Calculations, Including

Prejudgment Interest as Ordered by the Court (Case No. 16-3298

d/e 115, Case No. 14-3040, d/e 126) (Star Submission 115), at 3-5.

Star stated that it paid $1,380,965.44 in defense costs for the

Underlying Action. According to Star, Indemnity’s pro rata share

was $460,321.81, the prejudgment interest was $116,184.39 as of

December 2, 2019, and the total obligation of Indemnity to Star

under the Summary Judgment Opinion was $576,506.20 as of

December 2, 2019. Id.

     Star claims that it paid $90,522.00 more that Westfield in

defense costs. Star, in particular, claims that it paid over

$75,000.00 more in fees to an attorney who defended the

Underlying Action. Westfield and Star both paid attorney fees to

the law firm of Hodge, Dwyer, and Driver, which firm subsequently

became part of the law firm of Hepler Broom (The two law firms are

collectively referred to as Hodge, Dwyer). Westfield asserted at
                             Page 4 of 12
                    3:16-cv-03298-SEM-TSH # 123          Page 5 of 12




summary judgment that it paid $1,155,807.78 in fees to Hodge,

Dwyer for its half of the defense costs incurred by that firm.

Plaintiff Westfield Summary Judgment (Case No. 16-3298 d/e 89,

Case No. 14-3040 d/e 99), at 27. Star asserted at summary

judgment that it paid $1,178,067.90 in attorney fees to Hodge,

Dwyer. Plaintiff Star Insurance Company’s Motion for Summary

Judgment (Case No. 16-3298 d/e 93, Case No. 14-3040 d/e 103)

(Star Summary Judgment Motion), at 16.3

       Indemnity’s response to the Star Submission demonstrates

that $22,172.90 of the fees paid by Star to Hodge, Dwyer were

actually for legal fees incurred in analyzing coverage issues and not

for defending the Underlying Action. Response and Objection to

Calculation of Star Insurance Company (Case No. 16-3298 d/e 116,

Case No. 14-3040 d/e 127) (Indemnity Objection 116), at 2-4. The

Court, therefore, determines that Star paid $1,155,895.00 in fees to

Hodge, Dwyer to defend the Underlying Action.

       Star also claims that it paid $54,915.72 in fees to the law firm

of Paule Camazine and Blumenthal (Paule Firm). See Plaintiff Star



3Star broke the fees paid down to $246,067.90 paid to Hodge, Dwyer & Driver and
$932,000.00 paid to Hepler Broom. Star Summary Judgment Motion, at 16.
                                     Page 5 of 12
                      3:16-cv-03298-SEM-TSH # 123          Page 6 of 12




Insurance Company’s Motion for Summary Judgment (Case No. 16-

3298 d/e 93, Case No. 14-3040 d/e 103), at 16. Westfield did not

pay any fees to the Paule Firm.

         Indemnity disputed whether the Paule Firm defended the

Defendants in the Underlying Action. Indemnity Objection 116, at

4. This Court directed Star to submit competent evidence to

establish the nature of the Paule Firm’s involvement in the

Underlying Action, including the identity of its client and the nature

of the work performed for that client. Opinion entered January 16,

2020 (Case No. 16-3298 d/e 119), at 5.4

         In response, Star submitted the affidavit of Nicholas J.

Meinheit, Assistant Vice President-Litigation/Managing Claims

Attorney for Star’s parent company, AmeriTrust Group, Inc. Star

Supplemental Filing120, Exhibit 1, Affidavit of Nicholas J. Meinheit

Concerning the Paule Camazine Firm’s Defense of Sandstone in the

Underlying Marsh Action (Meinheit Affidavit).

         Meinheit had primary claims handling responsibility in the

Underlying Action for Star. Meinheit Affidavit ¶ 3. On September




4   The January 16, 2020 Opinion was not entered in Case No. 14-3040.
                                       Page 6 of 12
                3:16-cv-03298-SEM-TSH # 123   Page 7 of 12




27, 2010, Star issued a reservation of rights letter to the Underlying

Defendants (Star Letter). Star agreed to defend the Underlying

Defendants under a reservation of rights. Star stated in the Star

Letter that it assigned the defense to attorney Keith Henson of the

Paule Firm. Meinheit Affidavit, Exhibit A, Star Letter, at 1. On

November 3, 2010, attorney Jennifer Martin of Hodge, Dwyer sent a

letter to Star (Hodge, Dwyer Letter). Meinheit Affidavit, Exhibit B,

Hodge, Dwyer Letter. Martin stated that, under Illinois law, Star

had a conflict of interest due to its reservation of rights and the

Underlying Defendants were entitled to pick their own defense

counsel. Martin stated that the Underlying Defendants had

retained Hodge, Dwyer to defend them in the Underlying Action.

Martin further stated that the Underlying Defendants would waive

the conflict and agree to attorney Henson of the Paule Firm acting

as primary defense counsel as long as Hodge, Dwyer was co-counsel

and Star reimbursed costs incurred by Hodge, Dwyer in defending

the Underlying Action. Hodge, Dwyer Letter, at 2-3.

     Meinheit states that Star agreed, and Henson represented the

Underlying Defendants in the Underlying Action as co-counsel with

Martin and other members of Hodge, Dwyer. Meinheit Affidavit ¶ 9.
                             Page 7 of 12
                     3:16-cv-03298-SEM-TSH # 123          Page 8 of 12




The billings submitted by Star for both the Hodge, Dwyer firm and

the Paule firm show Henson and Hodge, Dwyer lawyers (Martin and

Edward Dwyer and others) worked together to defend the

Underlying Action. Henson primarily worked on the pleading,

discovery, and pretrial phases of the case. See Star Summary

Judgment Motion, Exhibit S, Hodge, Dwyer Billings, at Star

000419-28, 00467-70, 000473-76, 000486-89, 000497-98,

000507-11, 000514-17, 000522-25, and 000611-14 (references to

legal services performed with attorney Henson); and Exhibit V,

Paule Firm Billings, at Star 002832-34, 002836-38, 004563,

004608-09, 004626-29, 004639.5 Based on this evidence, the

Court finds that the Paule Firm represented the Defendants in the

Underlying Action as co-counsel with the Hodge, Dwyer firm.

       The Paule Firm submitted billings to Star for $54,915.72 in

fees and costs to defend the Underlying Action. Star Summary

Judgment Motion, Exhibit V, Paule Firm Billings. This Court

previously found that the fees were reasonable, noting that

Indemnity did not challenge the reasonableness of any of the



5Page citations to Hodge, Dwyer Billings and Paule Firm Billings are to Bates Stamp page
number.
                                      Page 8 of 12
                3:16-cv-03298-SEM-TSH # 123   Page 9 of 12




billings submitted by either Star or Westfield at summary judgment.

See Summary Judgment Opinion, at 27-28, 58. Star, therefore, is

entitled to recover a pro rata share of the Paule Firm’s fees from

Indemnity.

     Indemnity has not challenged the reasonableness of any of the

other expenses paid by Star to defend the Underlying Action. The

Court previously found them to be reasonable at summary

judgment, and Star is entitled to recover from Indemnity a pro rata

share of those other expenses. The Court, therefore, finds that Star

paid $1,358,792.54 in defense costs ($1,380,965.44 - $22,172.90).

Indemnity’s pro rata share of the obligation to pay those fees,

therefore, is $452,930.85.

     Westfield and Star are entitled to 5 percent per annum

prejudgment interest from December 17, 2013. The agreed amount

of Indemnity’s pro rata share of Westfield’s costs was $430,145.31.

Five percent interest on $430,145.31 is $21,507.27 ($430,145.31 x

.05). The interest that accrued for the seven years of 2014 through

2020 is $150,550.89 ($21,507.27 x 7). The per diem interest for the

14 days beginning of December 17, 2013 through December 31,



                             Page 9 of 12
               3:16-cv-03298-SEM-TSH # 123    Page 10 of 12




2013 and the 90 days from January 1, 2021 through March 31,

2021 is $6,128.10 ($21,507.27 ÷ 365 x 104). The total is:

Indemnity Pro rata share
of Westfield’s payment of
defense costs                         $430,145.31

Annual Interest for 2014-2020         $150,550.89

Per Diem Interest for
December 17-31, 2013 and
January 1-March 31, 2021              $      6,128.10

Total due Westfield                   $586,824.21

The Court, therefore, enters judgment in favor or Westfield and

against Indemnity in the sum of $586,824.21.

      Indemnity’s pro rata share of defense costs incurred by Star is

$452,938,85. Five percent interest on $452,938.85 is $22,646.94

($452,930.85 x .05). The interest that accrued for the years 2014

through 2020, therefore, is $158,528.58 ($22,646.94 x 7). The per

diem interest for the 14 days beginning December 17, 2013 through

December 31, 2013 and the 90 days from January 1, 2021 through

March 31, 2021 is $6,452.83 ($22,646.94 ÷ 365 x 104). The total

is:

Indemnity Pro rata share
of Star’s payment of
defense costs                         $452,938.85
                            Page 10 of 12
                 3:16-cv-03298-SEM-TSH # 123    Page 11 of 12




Annual Interest for 2014-2020           $158,528.58

Per Diem Interest for
December 17-31, 2013 and
January 1-March 31, 2021                $      6,452.83

Total due Star                          $617,920.26

The Court, therefore, enters judgment in favor or Star and against

Indemnity in the sum of $617,920.26.

     Because the Court hereby enters final judgment, Westfield’s

Rule 54(b) Motion for Entry of Judgment (Case No 16-3298 d/e

121, Case No. 14-3040 d/e 131) is denied as moot.

                             CONCLUSION

     THEREFORE, this Court enters judgment in favor of

Westfield Insurance Company and against Indemnity Insurance

Company of North America in the sum of $586,824.21; and

enters judgment in favor of Star Insurance Company and

against Indemnity Insurance Company of North America in the

sum of $617,920.26. The Clerk is directed to enter this

Opinion, and a Judgment pursuant to Fed. R. Civ. P. 58, in

each of these two consolidated cases, but Westfield Insurance

Company and Star Insurance Company are only entitled to one


                             Page 11 of 12
             3:16-cv-03298-SEM-TSH # 123   Page 12 of 12




recovery. Westfield’s Rule 54(b) Motion for Entry of Judgment

(Case No 16-3298 d/e 121, Case No. 14-3040 d/e 131) is

DENIED as moot. All other motions are denied as moot. This

case is CLOSED.

ENTER:   March 31, 2021

                       s/ Sue Myerscough
                   UNITED STATES DISTRICT JUDGE




                          Page 12 of 12
